DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the RCE on 11/16/2021.
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
In view of the amendments filed on 11/16/2021, previous objections to the specification and the claims are hereby withdrawn.
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takuma (US 2019/0190512; cited on PTO-892 dated 11/18/2020) in view of Tanemura et al. (US 2018/0375506; hereinafter Tanemura).
Regarding claim 1, Takuma discloses a device (e.g. Figs. 1 and 19; see paragraphs [0191]-[0201]), comprising: 
a relative temperature detector (e.g. 10, 200 and 73B in Fig. 19) configured to determine a temperature difference (e.g. ∆Tj=Tj1-Tj2) between a device temperature (e.g. Tj1 in Fig. 19) sensed (e.g. D1 in Fig. 19) near a switch device (e.g. 10 in Figs. 1 and 19) and an ambient temperature (e.g. Tj2 in Fig. 19) sensed (e.g. D2 in Fig. 19) outside (e.g. 200 in Fig. 19) the switch device (e.g. 10 in Figs. 1 and 19), the relative temperature detector (e.g. 10, 200 and 73B in Fig. 19) configured to generate a relative temperature output signal (e.g. S73B in Fig. 19) based on comparing the temperature difference (e.g. ∆Tj=Tj1-Tj2) to a relative temperature threshold (see paragraph [0194]; for example, an abnormality detection value of 60 degrees Celsius and an abnormality cancellation value of 45 degrees Celsius);
a power detector (e.g. 230 in Fig. 19) configured to generate a power level signal (e.g. S230 in Fig. 19) based on comparing an indication of switch power (e.g. Vo in Fig. 19) of the switch device (e.g. 10 in Fig. 1) to a power threshold (see paragraph [0197]; Vtarget), wherein the power level signal (e.g. S230 in Fig. 19) specifies whether the indication of switch power (e.g. Vo in Fig. 19) is above or below the power threshold  (see paragraph [0197]; Vtarget); and 
a thermal capacity control (e.g. 71 in Fig. 1; for details of temperature protection circuit 73 within 71 in Fig. 1, refer to Fig. 19) receiving the relative temperature output signal (e.g. S73B in Fig. 19) and receiving the power level signal (e.g. S230 in Fig. 19), and configured to produce an output signal (e.g. S73C in Fig. 19) to disable the switch device (e.g. 10 in Fig. 1) in response to the relative temperature output signal  (e.g. S73B in Fig. 19) indicating the temperature difference (e.g. Tj1-Tj2) is above the relative temperature threshold (see paragraph [0194]; for example, an abnormality detection value of 60 degrees Celsius and an abnormality cancellation value of 45 degrees Celsius)(see paragraphs [0196]-[0199])and the power level signal (e.g. 230 in Fig. 19) indicating that the switch power (e.g. Vo in Fig. 19) is above the power threshold (see paragraph [0197]; Vtarget).
However, Takuma fails to expressly disclose the thermal capacity control comprising an AND gate having a first logic input, a second logic input, and a logic output, the first logic input configured to receive the relative temperature output signal, the second logic input configured to receive the power level signal, and the AND gate configured to produce an output signal to disable the switch device in response to the relative temperature output signal indicating that the temperature difference is above the relative temperature threshold and the power level signal indicating that the switch power is above the power threshold.
Nonetheless, although Takuma does not show/depict explicitly an AND gate, Takuma does suggests/describes an association between the relative temperature output signal (e.g. S73B in Fig. 19) and the power level signal (e.g. S230 in Fig. 19) to produce the output signal (e.g. S73C in Fig. 19)to disable the switch device (e.g. 10 in Fig. 1)in response to the relative temperature output signal  (e.g. S73B in Fig. 19) indicating the temperature difference (e.g. Tj1-Tj2) is above the relative temperature threshold (see paragraph [0194]; for example, an abnormality detection value of 60 degrees Celsius and an abnormality cancellation value of 45 degrees Celsius)(see paragraphs [0196]-[0199])and the power level signal (e.g. 230 in Fig. 19) indicating that the switch power (e.g. Vo in Fig. 19) is above the power threshold (see paragraph [0197]; Vtarget), consonant/analogous with the desired logic operation using the claimed AND gate. Specifically, Takuma states in paragraphs [0197]-[0198]: “the second temperature detection portion 73B corresponds to the intermittent control unit that intermittently drives the NMOSFET 10 when an abnormality is detected, and it is switched between enabled and disabled according to the output voltage monitor signal S230. More specifically, the second temperature detection portion 73B is disabled when S230 is at low level (i.e. when Vo<Vtarget (approximately VBB) holds), and is enabled when S230 is at high level (i.e. when Vo=Vtarget (approximately VBB) holds)…Therefore, after the NMOSFET 10 is turned on, even if the temperature difference ΔTj becomes more than the abnormality detection value when the output voltage Vo has not reached the target value Vtarget (approximately VBB), the second temperature protection signal S73B is not raised to high level, and the NMOSFET 10 is not forcibly turned off.”, which clearly demonstrates that an AND logic behavior is taking place for disabling the switch device based on/in response to the relative temperature output signal and the power level signal both being at a high level.  Moreover, Takuma complies with the required feature of paragraph [0036] of the specification of disabling the relative temperature output in accordance with the power level signal. 
In addition, one skilled in the art would recognize that an AND operation/relation exists/occurs between the relative temperature output signal and the power level signal, and that such operation may be implemented with the well-known AND gate. 
Tanemura teaches the thermal capacity control (e.g. ILMT and LGC in Fig. 5 and DADT in Fig. 11) comprising an AND gate (e.g. ND10 in Fig. 5) having a first logic input (e.g. input of ND10 receiving output signal from OR10 in Fig. 5), a second logic input (e.g. input of ND10 receiving output signal from CMP11 in Fig. 5), and a logic output (e.g. output of ND10 outputting signal Sonf in Fig. 5), the first logic input configured to receive the relative temperature output signal (e.g. signal DTo via LT1 and OR10 in Fig. 5), the second logic input configured to receive the power level signal (e.g. signal outputted from CMP11 in Fig. 5), and the AND gate (e.g. ND10 in Fig. 5) configured to produce an output signal (e.g. Sonf in Fig. 5) to disable the switch device (e.g. Qd in Fig. 5) in response to the relative temperature output signal (e.g. DTo in Fig. 5) indicating that the temperature difference (e.g. difference between V_C and V_H in Fig. 11) is above the relative temperature threshold (e.g. reference temperature difference per paragraphs [0054]-[0055]) and the power level signal (e.g. signal outputted from CMP11 in Fig. 5) indicating that the switch power (e.g. power of Qd in Fig. 5) is above the power threshold (e.g. V_X in Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the thermal capacity control of Takuma to comprise an AND gate for produce an output signal to disable the switch device in response to the relative temperature output signal indicating that the temperature difference is above the relative temperature threshold and the power level signal indicating that the switch power is above the power threshold, as taught by Tanemura, since an AND gate and  NAND gate (a not-AND, basically an AND gate followed by an inverter) are well-known logic use to produce an output signal based on the relation of at least two inputs. In addition, as stated above, one skilled in the art would recognize that an AND operation/relation exists/occurs between the relative temperature output signal and the power level signal in the thermal capacity control of Takuma, and that such operation may be implemented with the well-known AND gate, this demonstrating that the combination of the teachings of Takuma and Tanemura make total sense. 
Examiner’s Note: It should be noted that Tanemura teaches a NAND gate, but as stated above, one skilled in the art knows that a NAND gate is merely an AND gate followed by an inverter, and that its output is complement to that of an AND gate. Furthermore, what matters here is that it is intended to disable the switch device when both the temperature difference is above the relative temperature threshold and the switch power is above the power threshold, and such behavior is encountered in Takuma as explained above, and also such behavior is accomplished with Tanemura NAND logic. Moreover, it should be noted that the applicant has not presented any particular advantage for specifically using as logic an AND gate over other logic gates, along the specification the applicant presents the AND gate as an example (e.g.)(see specification paragraphs [0036] and [0041]). Last but not least, it should be noted that the applicant recognizes that the described are examples and that one skilled in the art will recognize that many combinations and permutations are possible (specification paragraph [0056]).
Regarding claim 5, Takuma and Tanemura teach all the claim limitations as applied above (see rejection of claim 1). In addition, Takuma discloses the device (e.g. Figs. 1 and 19; see paragraphs [0191]-[0201]), further comprising a device control circuit (e.g. 30 and 40 in Fig. 1) configured to enable or disable the switch device (e.g. 10 in Figs. 1 and 19) in response to a control signal (e.g. S73 in Fig. 1 divided in S73A and S73B per Fig. 19) from the thermal capacity control (e.g. 71 in Fig. 1; for details of temperature protection circuit 73 within 71 in Fig. 1, refer to Fig. 19).
Regarding claim 6, Takuma and Tanemura teach all the claim limitations as applied above (see rejection of claim 5). In addition, Takuma discloses the device (e.g. Figs. 1 and 19; see paragraphs [0191]-[0201]), wherein the control signal  (e.g. S73 in Fig. 1 divided in S73A and S73B per Fig. 19) is a first control signal  (e.g. S73B per Fig. 19), the device further comprising a peak temperature detector (e.g. 10 and 73A in Fig. 19) configured to generate a second control signal (e.g. S73A in Fig. 19) based on comparing the device temperature (e.g. Tj1 in Fig. 19) to an absolute temperature threshold (see paragraphs [0194] and [0201]; for example, an abnormality detection value of 60 degrees Celsius), the device control circuit (e.g. 30 and 40 in Fig. 1) configured to enable or disable the switch device (e.g. 10 in Figs. 1 and 19) based on the first control signal (e.g. S73B in Fig. 19) and the second control signal (e.g. S73A in Fig. 19).
Regarding claim 7, Takuma and Tanemura teach all the claim limitations as applied above (see rejection of claim 1). In addition, Takuma discloses the device (e.g. Figs. 1 and 19; see paragraphs [0191]-[0201]), further comprising a device temperature sensor (e.g. D1 in Fig. 19) configured to provide an indication of the sensed temperature of the switch device (e.g. Tj1 in Fig. 19), the device temperature sensor (e.g. D1 in Fig. 19) comprising one of a forward diode circuit (e.g. D1 in Fig. 19), a scaled current circuit, or a temperature- dependent resistor circuit; and 
an ambient temperature sensor (e.g. D2 in Fig. 19) configured to provide an indication of the sensed temperature of the ambient temperature outside the switch device (e.g. Tj2 in Fig. 19), the ambient temperature sensor (e.g. D2 in Fig. 19) comprising one of a forward diode circuit (e.g. D2 in Fig. 19), a scaled current circuit, or a temperature-dependent resistor circuit.
Regarding claim 8, Takuma and Tanemura teach all the claim limitations as applied above (see rejection of claim 1). In addition, Takuma discloses the device (e.g. Figs. 1 and 19; see paragraphs [0191]-[0201]), wherein the power detector (e.g. 230 in Fig. 19) further comprises a comparator circuit (although not shown, per paragraph [0197] it is clear that a comparator is performing the comparison between Vo and Vtarget to take action accordingly) configured to compare a voltage potential across the switch device (e.g. Vo in Figs. 1 and 19 representative of the voltage potential across switch device 10 in Fig. 1) with respect to a power threshold voltage (see paragraph [0197]; Vtarget) to generate the power level signal (e.g. S230 in Fig. 19) based on the comparison (per paragraph [0197] comparison between Vo and Vtarget).
Regarding claim 10, Takuma and Tanemura teach all the claim limitations as applied above (see rejection of claim 1).  In addition, Takuma discloses the device (e.g. Figs. 1 and 19; see paragraphs [0191]-[0201]), wherein the relative temperature detector (e.g. 10, 200 and 73B in Fig. 19) includes a subtraction circuit (e.g. 73B in Fig. 19) configured to determine the temperature difference (e.g. ∆Tj=Tj1-Tj2) between the device temperature (e.g. Tj1 in Fig. 19) and the ambient temperature (e.g. Tj2 in Fig. 19).
Regarding claim 11, Takuma and Tanemura teach all the claim limitations as applied above (see rejection of claim 1). In addition, Takuma discloses the device (e.g. Figs. 1 and 19; see paragraphs [0191]-[0201]), wherein the thermal capacity control (e.g. 71 in Fig. 1; for details of temperature protection circuit 73 within 71 in Fig. 1, refer to Fig. 19) is configured to enable the switch device (e.g. 10 in Figs. 1 and 19) to provide power based on the power level signal  (e.g. S230 in Fig. 19) specifying the indication of switch power (e.g. power of 10 in Figs. 1 and 19) is below the power threshold (see paragraphs [0197]-[0199]; Vtarget).
Claims 2, 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takuma (US 2019/0190512; cited on PTO-892 dated 11/18/2020) in view of Tanemura et al. (US 2018/0375506; hereinafter Tanemura), further in view of Ladurner et al. (US 2010/0079197; hereinafter Ladurner; cited on PTO-892 dated 11/18/2020).
Regarding claim 2, Takuma and Tanemura teach all the claim limitations as applied above (see rejection of claim 1). However, Takuma and Tanemura appear to fail expressly disclose wherein the thermal capacity control is configured to increase the relative temperature threshold in the relative temperature detector based on the power level signal specifying that the indication of switch power is below the power threshold.
Ladurner teaches the device (e.g. Figs. 1, 2A and 3A; see paragraphs [0016]-[0026]), wherein the thermal capacity control (e.g. 3, 8, 9, 21 and 22 in Fig. 1) is configured to increase the relative temperature threshold (e.g. 9 (V2) in Figs. 1 and 2A; ∆TOFF in Fig. 3A) in the relative temperature detector (e.g. 3, 8, 9, 21 and 22 in Fig. 1) based on the power level signal (e.g. VDS in Figs. 2A and 3A) specifying that the indication of switch power (e.g. power of 1 in Figs. 1 and 2A) is below the power threshold (e.g. 4-16 V in Fig. 3A; see paragraph [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to have an adaptive relative temperature threshold in the device of the combination of Takuma and Tanemura, as taught by Ladurner, for the advantage of providing enhanced overheating protection for the switch device. 
Regarding claim 4, Takuma, Tanemura and Ladurner teach all the claim limitations as applied above (see rejection of claim 27). Ladurner teaches the device (e.g. Figs. 1, 2A and 3A; see paragraphs [0016]-[0026]), wherein thermal capacity control  (e.g. thermal capacity control comprising 9 (V2) in Figs. 1 and 2A; ∆TOFF in Fig. 3A) is configured to select the first non-zero threshold (e.g. ∆TOFF=80 in Fig. 3A) based on the power level signal (e.g. VDS in Figs. 2A and 3A) specifying that the indication of switch power (e.g. power of 1 in Figs. 1 and 2A) is below the power threshold (e.g. 4-16 V in Fig. 3A; see paragraph [0026]), and to select the second non-zero threshold (e.g. ∆TOFF=30 in Fig. 3A) based on the power level signal (e.g. VDS in Figs. 2A and 3A)  specifying that the indication of switch power (e.g. power of 1 in Figs. 1 and 2A) is above the power threshold (e.g. 4-16 V in Fig. 3A; see paragraph [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to have an adaptive relative temperature threshold in the device of the combination of Takuma and Tanemura, as taught by Ladurner, for the advantage of providing enhanced overheating protection for the switch device. 
Regarding claim 27, Takuma and Tanemura teach all the claim limitations as applied above (see rejection of claim 1). However, Takuma and Tanemura appear to fail to expressly disclose the thermal capacity control configured to select the relative temperature threshold to be either a first non-zero threshold or a second non-zero threshold based on the power level signal.
Ladurner teaches the thermal capacity control (e.g. 3, 8, 9, 21 and 22 in Fig. 1) comprising a relative threshold selector configured to select the relative temperature threshold (e.g. 9 (V2) in Figs. 1 and 2A; ∆TOFF in Fig. 3A) to be either a first non-zero threshold  (e.g. ∆TOFF=80 in Fig. 3A) or a second non-zero threshold (e.g. ∆TOFF=30 in Fig. 3A) based on the power level signal (e.g. VDS in Figs. 2A and 3A) (see paragraph [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to have an adaptive relative temperature threshold in the device of the combination of Takuma and Tanemura, as taught by Ladurner, for the advantage of providing enhanced overheating protection for the switch device. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takuma (US 2019/0190512; cited on PTO-892 dated 11/18/2020) in view of Tanemura et al. (US 2018/0375506; hereinafter Tanemura), further in view of Tuozzolo et al. (US 8,299,767; hereinafter Tuozzolo; cited on PTO-892 dated 11/18/2020).
Regarding claim 9, Takuma and Tanemura teach all the claim limitations as applied above (see rejection of claim 1). However, Takuma and Tanemura appear to fail to expressly disclose the device, wherein the power detector further comprises a trans-linear circuit configured to perform a multiplication of a voltage potential across the switch device with respect to output current of the switch device to generate the power level signal.
Tuozzolo teaches the device (e.g. Fig. 4A-4B), wherein the power detector (e.g. 439, 442, 445, 448, 451, 454, 498 and 499 in Fig. 4A) further comprises a trans-linear circuit configured to perform a multiplication (e.g. 451 in Fig. 4A) of a voltage potential (e.g. VDS_Signal in Fig. 4A sensed by 448 in Fig. 4B) across the switch device (e.g. 415 in Fig. 4B) with respect to output current (e.g. I_Signal in Fig. 4A sensed by 442 in Fig. 4B) of the switch device (e.g. 415 in Fig. 4B) to generate the power level signal (e.g. 454 in Fig. 4A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to determine switch power of the switch device of the combination of Takuma and Tanemura, as taught by Tuozzolo, since it is well-known in the art to determine a signal representing power by the multiplication of voltage and current. In addition, it should be noted that one skilled in the art would recognize this as an alternative to determining the power through the switch device. Moreover, it should be noted that the applicant recognizes/presents as design alternatives that either a current, a voltage (e.g. Vo in Figs. 1 and 19 of Takuma) or voltage/current can be sensed to determine the power level of the switch device (see paragraph [0028] of the specification).   
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takuma (US 2019/0190512; cited on PTO-892 dated 11/18/2020) in view of Tanemura et al. (US 2018/0375506; hereinafter Tanemura), further in view of Ladurner et al. (US 2010/0079197; hereinafter Ladurner; cited on PTO-892 dated 11/18/2020), further in view of Lin et al. (US 2013/0345892; hereinafter Lin).
Regarding claim 21, Takuma, Tanemura and Ladurner teach all the claim limitations as applied above (see rejection of claim 27). However, Takuma, Tanemura and Ladurner appear to fail to expressly disclose the device, wherein the first non-zero threshold and the second non-zero threshold are stored in memory.  
Lin teaches wherein the first non-zero threshold and the second non-zero threshold are stored in memory (e.g. 22 and 23 in Fig. 2; see paragraph [0028]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to store in a memory the first and second thresholds of the device of the combination of Takuma, Tanemura and Ladurner, as taught by Lin, since it is well-known to have controllers, wherein control thresholds (e.g. temperature thresholds) are stored in a memory (US 6164012, column 4, lines 27-35; US 2010/0046123, paragraph [0079]; US 2015/0330841, paragraph [0045]). 
Regarding claim 22, Takuma, Tanemura and Ladurner teach all the claim limitations as applied above (see rejection of claim 27). However, Takuma, Tanemura and Ladurner appear to fail to expressly disclose the device, wherein the first non-zero threshold and the second non-zero threshold are stored in registers.
Lin teaches wherein the first non-zero threshold and the second non-zero threshold are stored in registers (e.g. 22 and 23 in Fig. 2; see paragraph [0028]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to store in a memory the first and second thresholds of the device of the combination of Takuma, Tanemura and Ladurner, as taught by Lin, since it is well-known to have controllers, wherein control thresholds (e.g. temperature thresholds) are stored in a memory (US 6164012, column 4, lines 27-35; US 2010/0046123, paragraph [0079]; US 2015/0330841, paragraph [0045]). 
Allowable Subject Matter
Claims 12, 16-18 and 23-26 are allowed. The following is an examiner’s statement of reasons for allowance:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 12, a first subtractor having a first subtractor input, a second subtractor input, and a first subtractor output, the first subtractor input configured to receive an ambient temperature measurement signal indicating a temperature outside a switch device, and the second subtractor input configured to receive a device temperature measurement signal indicating a temperature near the switch device; a first comparator having a first comparator input, a second comparator input, and a first comparator output, the first comparator input coupled to the first subtractor output, and the second comparator input configured to receive a relative temperature threshold; a second subtractor having a third subtractor input, a fourth subtractor input, and a second subtractor output, the third subtractor input coupled to a drain of the switch device and the fourth subtractor input coupled to a source of the switch device; a second comparator having a third comparator input, a fourth comparator input, and a second comparator output, the third comparator input coupled to the second subtractor output and the fourth comparator input configured to receive a power threshold; and Appl. No.: 16/369,795Page 5 of 12 Amendment - 116 TI-79913an AND gate having a first logic input, a second logic input, and a logic output, the first logic input coupled to the first comparator output and the second logic input coupled to the second comparator output; 
-regarding claims 16-18 and 23, they are considered allowable due to their dependency on claim 12;
-regarding claim 24, a first subtractor having a first subtractor input, a second subtractor input, and a first subtractor output, the first subtractor input configured to receive an ambient temperature measurement signal indicating a temperature outside the switch device, and the second subtractor input configured to receive a device temperature measurement signal indicating a temperature near the switch device; a first comparator having a first comparator input, a second comparator input, and a first comparator output, the first comparator input coupled to the first subtractor output, and the second comparator input configured to receive a relative temperature threshold; a second subtractor having a third subtractor input, a fourth subtractor input, and a second subtractor output, the third subtractor input coupled to the drain of the switch device and the fourth subtractor input coupled to the source of the switch device; Appl. No.: 16/369,795Page 7 of 12 Amendment - 116 TI-79913a second comparator having a third comparator input, a fourth comparator input, and a second comparator output, the third comparator input coupled to the second subtractor output and the fourth comparator input configured to receive a power threshold; and an AND gate having a first logic input, a second logic input, and a logic output, the first logic input coupled to the first comparator output and the second logic input coupled to the second comparator output; and
-regarding claims 25 and 26, they are considered allowable due to their dependency on claim 24.
Thus, the Applicant’s claims are determined to be novel and non-obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN LABOY whose telephone number is (571) 272-1054.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839


	/THIENVU V TRAN/                              Supervisory Patent Examiner, Art Unit 2839